DETAILED ACTION

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Nos. JP2018-023368 and JP2018-227346, filed on February 13, 2018 and December 4, 2018 respectively.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Particularly, claim 16 recites the limitation "controller as set forth in claim 1" without further limiting the controller.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Particularly, claim 20 recites the limitation "control method as set forth in claim 18" without further limiting the method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 1, 3-7, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9,522,470 B2) in view of Yasuda (JP 2008-134903 A).

Regarding claims 1, 16 and 18, Nakagawa discloses a controller of a robot (i.e. robot 10 is driven by a servo motor which is controlled by a robot controller 20 - ¶11), robot system and control method of a controller controlling a robot provided with a handling portion which is handled in teaching an operation of a robot arm,  comprising a handling portion handled in teaching an operation of a robot arm (i.e. lead-through handle 45 is provided with a function switch 43 that includes a handle operation switch, a translation switch, a rotation switch, a speed change switch and a position teaching switch; position teaching switch is used to input the position and posture of the robot which have been changed through the lead-through operation as teaching points of a operation program of the robot - ¶17, 20), a first sensor configured to acquire data of a first force acting on a tip of the robot arm (i.e. force sensor 31 is designed to be able to detect a force applied on any portion of each component of the robot 10, including the wrist 16 - ¶12), a second sensor configured to acquire data of a second force acting on the handling portion (i.e. second force sensor 32 is provided between the adaptor 41 and a lead through handle 45) and a third sensor configured to acquire data of position and orientation of the tip of the robot arm (i.e. contact force detection part 22 detects a contact force acting between the robot 10 and the operator, by the first force sensor 31, which detects the force on wrist 16 - ¶25).
	While Nakagawa does disclose a generating portion configured to generate teaching data (i.e. teaching control panel 140 which is connected to the robot controller 130 - ¶10-BSTX; FIG. 5), Nakagawa does not disclose the controller comprising:
	the generating portion configured to generate teaching data having a first period and a second 	period based on analytical results of the first and second force data at a time of teaching the 	robot arm, the first period being a period in which the robot arm is controlled by position and 	orientation control based on the position and orientation data of the third sensor, the second 	period being a period in which the robot arm is controlled by force control based on the first 	and second force data.
	Nakagawa further does not disclose a storage unit configured to store the generated teaching data.
	However, Yasuda discloses a force teaching data generating means 7 that generates teaching data from force data indicating position and attitude data from the torque sensor 102, wherein the data from the torque sensor 102 is obtained from the time-series of the torque target value, and wherein the data from the torque sensor 102 is sent to control means 5 to perform impedance control the arm tip of the robot (page 4).
	Yasuda further discloses a storage means 2 that stores the teaching data comprising the position and attitude data (page 4, ¶1-3).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and third torque sensor of Nakagawa to include Yasuda’s teaching of generating teaching data based on the torque sensor, in order to provide an improved control of the arm of the robot.

	Regarding claim 3, neither Nakagawa nor Yasuda disclose the controller according to claim 1 wherein the generating portion finds an operational force operating the handling portion at the time of teaching based on the first and second force data and generates force teaching data to be used in performing force control on the robot arm in the second period corresponding to the operational force, and wherein the generating portion smooths the operational force in a specific period within the second period and generates the force teaching data corresponding to the smoothed operational force.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the generating portion finds an operational force operating the handling portion at the time of teaching based on the first and second force data and generates force teaching data to be used in performing force control on the robot arm in the second period corresponding to the operational force, and wherein the generating portion smooths the operational force in a specific period within the second period and generates the force teaching data corresponding to the smoothed operational force, since Nakagawa facilitates force applied on a robot in order to ensure a safe operation for the operator.

	Regarding claim 4, neither Nakagawa nor Yasuda disclose the controller according to claim 1 wherein the generating portion determines whether a retry operation has been made at the time of teaching the robot arm based on the position and orientation data acquired by the third sensor and in a case where the retry operation has been made, generates the teaching data so as not to reproduce a failed operation.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the generating portion determines whether a retry operation has been made at the time of teaching the robot arm based on the position and orientation data acquired by the third sensor and in a case where the retry operation has been made, generates the teaching data so as not to reproduce a failed operation, since the teaching of Nakagawa facilitates a smooth operation of the robot arm to ensure safety of the robot for the operator.

	Regarding claim 5, Nakagawa does not disclose the controller according to claim 1 wherein the first sensor (i.e. force sensor 31) is a force sensor provided between the handling portion and an end effector supported by the robot arm.
	However, Nakagawa discloses the force sensor 32 is provided between lead-through handle 45 and hand 42 (FIG. 1).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sensor of Nakagawa to include the second sensor position in order to lighten the burden of an operator when performing lead-through operation while ensuring the safety of the operator. 

	Regarding claim 6, Nakagawa further discloses the controller according to claim 1 wherein the second sensor (i.e. force sensor 32) is a force sensor provided between the robot arm and the handling portion (FIG. 1).

	Regarding claim 7, Nakagawa further discloses the controller according to claim 1 wherein the first sensor is disposed closer to a tip of the robot than the second sensor (i.e. FIG. 1 shows that force sensor 31 is closer to the fixed plate 11 than force sensor is to the hand 42).

	Regarding claim 17, Nakagawa further discloses the robot system according to claim 16 wherein the robot comprises an end effector (i.e. end effector 40) supported by the robot arm (¶14).
	Nakagawa does not disclose the first sensor acquires data of the first force acting on the end effector, for it is the second sensor, sensor 32 that performs this operation (¶15).
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sensor of Nakagawa to include the second sensor position in order to lighten the burden of an operator when performing lead-through operation while ensuring the safety of the operator. 

	Regarding claim 20, Nakagawa further discloses a product manufacturing method manufacturing a product by assembling workpieces by operating a robot controlled by using the control method as set forth in claim 18 (i.e. robot 10 is used to perform an insertion process to insert a component 51 into a workpiece 50 - ¶14).

9.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9,522,470 B2) in view of Yasuda (JP 2008-134903 A) as applied to claims 1, 3-7, 16-18 and 20 above, and further in view of Okazaki (US 8,676,379 B2).

	Regarding claim 2, neither Nakagawa nor Yasuda disclose the controller according to claim 1 wherein the generating portion configured to generate position teaching data by interpolating between two points in the position and orientation data acquired by the third sensor by a predetermined interpolation method, and wherein the position and orientation control is made on the robot arm in the first period based on the position teaching data.
	However, Okazaki discloses a task-desired trajectory creating means 24 which outputs a hand position/orientation desired vector rwd for realizing a desired task with the robot arm 8. As illustrated in FIG. 7, for an aimed motion of the robot arm 8, positions (rwd0, rwd1, rwd2, . . .) are preliminarily given in association with respective teaching points, according to a desired task, and the desired trajectory creating means 24 interpolates the trajectory between adjacent positions associated with the points, using a polynomial interpolation, to create a hand position/orientation desired vector rwd. In this case, it is assumed that the position rwd0 is the position at time t=0, the position rwd1 is the position at time t=t1, and the position rwd2 is the position at time t=t2 - ¶112).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include the features of Okazaki in order to provide a robot arm control device and control method, a robot and a robot arm control program which overcome the issues of the conventional control devices and are capable of causing even a multiple joint robot arm to contact with a person safely, performing optimum contact motions according to the movement of the person and realizing safe motion control of a robot arm capable of being coexistent with a person without damaging the person due to contact.

10.	Claim(s) 8, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9,522,470 B2) in view of Yasuda (JP 2008-134903 A) as applied to claims 1, 3-7, 16-18 and 20 above, and further in view of YAMASAKI et al. (US 2018/0043453 A1).

	Regarding claim 8, neither Nakagawa nor Yasuda disclose the controller according to claim 1 further comprising an output portion to output display information corresponding to the teaching data generated by the generating portion on a display area.
	However, YAMASAKI et al. discloses that the welding condition information output unit 44 outputs these pieces of information to the teaching pendant 30, and the teaching pendant 30 displays these pieces of information [0064].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include the features of YAMASAKI et al. in order to inform which welding condition should be corrected with a value as a limit in order to achieve the target quality.  

	Regarding claim 9, neither Nakagawa nor Yasuda disclose the controller according to claim 8 wherein the output portion displays the display information as time series information such that the first and second periods are discernible on the display area.
	However, YAMASAKI et al. discloses that the welding condition information output unit 44 outputs these pieces of information to the teaching pendant 30, and the teaching pendant 30 displays these pieces of information [0064].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include the features of YAMASAKI et al. in order to inform which welding condition should be corrected with a value as a limit in order to achieve the target quality.  

	Regarding claim 19, neither Nakagawa nor Yasuda disclose a non-transitory computer readable medium storing a program causing a computer to execute the control method as set forth in claim 18.
	However, YAMASAKI et al. discloses that assistance device 40 includes a communication OF 104 for performing communication with the outside, a display mechanism 105 including a video memory, a display, and the like, an input device 106 such as a keyboard and a mouse, and a driver 107 for reading and writing data from/to the storage medium [0073].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include the features of YAMASAKI et al. in order to inform which welding condition should be corrected with a value as a limit in order to achieve the target quality.  

11.	Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 9,522,470 B2) in view of Yasuda (JP 2008-134903 A) and OGATA (US 2016/0059413 A1).

	Regarding claim 10, neither Nakagawa nor Yasuda disclose the controller according to claim 8 further comprising an operation portion enabling a changing operation of changing display information displayed on the display area by receiving an operation from a user, and an updating portion updating the teaching data based on the changing operation.
	However, OGATA discloses that simulation instructor 111h and the image generator 111a display the continuously changing simulation operation, which includes the virtual image including the robot and the workpiece, on the display unit 12 via the display controller 111b based on the robot's teaching data of generated (updated) by the teaching-data updater 111g and the like (¶188).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include the features of OGATA in order to generate teaching data while simulating the operation of a robot.

	Regarding claim 11, neither Nakagawa nor Yasuda nor OGATA disclose the controller according to claim 10 wherein the operation portion can select the first period and the second period independently and can perform the changing operation per each selected period.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the operation portion can select the first period and the second period independently and can perform the changing operation per each selected period, since the teachings of OGATA facilitate changing displays for robot simulation.

	Regarding claim 12, neither Nakagawa nor Yasuda nor OGATA disclose the controller according to claim 10 wherein the operation portion can select a first short period subdivided from the first period and a second short period subdivided from the second period independently and can perform the changing operation per selected period.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the operation portion can select a first short period subdivided from the first period and a second short period subdivided from the second period independently and can perform the changing operation per selected period, since the teachings of OGATA facilitate changing displays for robot simulation.

	Regarding claim 13, neither Nakagawa nor Yasuda nor OGATA disclose the controller according to claim 10 wherein the operation portion is configured to be able to change a time width of a period displayed on the display area.	
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the operation portion is configured to be able to change a time width of a period displayed on the display area, since the teachings of OGATA facilitate changing displays for robot simulation.

	Regarding claim 14, neither Nakagawa nor Yasuda nor OGATA disclose the controller according to claim 10, wherein the operation portion comprises a selecting portion capable of selecting whether the acquisition of the data of the first force and of the second force is enabled in operating the handling portion.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the operation portion comprises a selecting portion capable of selecting whether the acquisition of the data of the first force and of the second force is enabled in operating the handling portion, since the teachings of OGATA facilitate changing displays for robot simulation.

	Regarding claim 15, neither Nakagawa nor Yasuda nor OGATA disclose the controller according to claim 10 wherein the display area comprises a touch panel and the changing operation is executable based on an operation of the touch panel.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Nakagawa to include wherein the display area comprises a touch panel and the changing operation is executable based on an operation of the touch panel, since the teachings of OGATA facilitate changing displays for robot simulation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664